 1

 2

 3
                                                                               JS-6
 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
      UNITED AFRICAN-ASIAN
11   ABILITIES CLUB, ON BEHALF OF                 Case No: 2:19cv03143 JFW (MAAx)
12
     ITSELF AND ITS MEMBERS;
     THEODORE ARTHUR PINNOCK,                     ORDER FOR DISMISSAL WITH
13   An Individual,                               PREJUDICE OF ENTIRE ACTION
14                  Plaintiffs,
          v.                                      [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
15
     130 WOODRUFF APARTMENT
16   COMPANY, L.P.; and DOES 1
     THROUGH 10, Inclusive
17

18               Defendants
19
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
20
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
21
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
22
     complaint in its entirety. Each of the parties herein shall bear their own respective
23
     attorney fees and costs.
24
           IT IS SO ORDERED.
25

26
     Dated: October 22, 2019
27                                          By: _____________________________
28                                                Hon. John F. Walter
                                                  United States District Judge


                                 ORDER FOR DISMISSAL                                         1
